Citation Nr: 1226355	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  10-35 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to benefits under 38 U.S.C.A. § 1151 for bilateral blindness.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from February 1956 to December 1957 and from February 1958 to January 1960.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Ft. Harrison, Montana, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2012, the Veteran was notified of the time and place of a Board hearing he had requested in connection with his appeal.  See 38 C.F.R. § 20.704(b) (2011).  He failed to report for the hearing before the Veterans Law Judge issuing this decision.  Apparently, the Veteran contacted his representative a week before the hearing and informed him that he wanted to withdraw his appeal.


FINDING OF FACT

In July 2012, prior to the promulgation of a decision in this appeal, the Veteran's representative notified VA that the Veteran wished to withdraw this appeal.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of the claim of entitlement to benefits under38 U.S.C.A. § 1151 for bilateral blindness have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 7105.  A substantive appeal may be withdrawn in record at a hearing or in writing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by a veteran or his authorized representative.  38 C.F.R. § 20.204(a). 

In an August 2009 rating decision, the RO found that new and material evidence had not been submitted to reopen a claim of entitlement to benefits under 38 U.S.C.A. § 1151 for bilateral blindness.  In August 2009, the Veteran filed a notice of disagreement.  In February 2010, the RO issued a statement of the case.  In August 2010, the Veteran perfected the appeal.  38 C.F.R. § 20.202.  In a July 2012 submission, the Veteran's representative expressed the Veteran's desire to withdraw the appeal.  This is sufficient to withdraw the issue on appeal.  38 C.F.R. § 20.204(b), (c).  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  38 C.F.R. § 20.204(c).  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to benefits under 38 U.S.C.A. § 1151 and it must be dismissed.


ORDER

The appeal regarding the issue of entitlement to benefits under 38 U.S.C.A. § 1151 is dismissed.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


